Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 1 of 13 PageID #: 1024




                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

QUADREY SALAAM-ROANE,                 :
                                      :
      Plaintiff,                      :
                                      :
              v.                      :     Civil Action No. 17-1359-RGA
                                      :
CONNECTIONS CSP, et al.,              :
                                      :
      Defendants.                     :


Quadrey Salaam-Roane, Wilmington, Delaware; Pro Se Plaintiff.

Dana Spring Monzo and Karine Sarkisian, White & Williams, Wilmington, Delaware;
Counsel for Defendants.




                            MEMORANDUM OPINION




February 8, 2021
Wilmington, Delaware
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 2 of 13 PageID #: 1025




/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

          Plaintiff Quadrey Salaam-Roane, a former inmate at Howard R. Young

Correctional Institution in Wilmington, Delaware, filed this action pursuant to 42 U.S.C.

§ 1983 alleging violations of his constitutional rights and raising claims under state law. 1

(D.I. 1). Defendants are Connections CSP and Mitchell White. Plaintiff appears pro se

and has been granted leave to proceed in forma pauperis. (D.I. 6). Before the Court is

Defendants’ motion for summary judgment. (D.I. 63). Briefing is complete.

I.        BACKGROUND 2

          On August 10, 2016, Plaintiff underwent a dental evaluation, and he was advised

by the dental provider it was necessary to extract tooth 9 due to necrotic pulp with

extensive abscess or cyst. (D.I. 64-1 at 26). 3 Plaintiff refused extraction and stated that

he wanted to be treated by his outside dentist. (Id.).

          Plaintiff’s affidavit states that he submitted sick call slips around May 1, 2017 with

complaints of extreme tooth pain and facial swelling, but he was not seen until June 1,

2017 when he persuaded a correctional officer to call medical. (D.I. 39). Plaintiff states

in his affidavit that he was called to medical and seen by Defendant Mitchell A. White, a




1 When bringing a ' 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).
2    The facts are construed in favor of Plaintiff, the non-moving party.
3References to the records at D.I. 64, when citing to particular pages, refer to the
pagination in the headers.

                                                1
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 3 of 13 PageID #: 1026




physician’s assistant. 4 (Id.). Plaintiff states in his affidavit that White did not believe

Plaintiff’s complaints that his tooth was infected and told Plaintiff that he thought

someone had hit Plaintiff in the face. (Id.). The affidavit states that White sent Plaintiff

back to his housing unit and Plaintiff remained in severe pain for another month. (Id.).

       On June 5, 2017, Plaintiff presented to medical with facial swelling and provided

a history that he was hit in the cheek with a ball while playing handball. (D.I. 64-1 at

25). Plaintiff was seen by RN John Bollati who prescribed ibuprofen for pain. (Id.) On

June 12, 2017, Plaintiff submitted a sick call slip for dental pain and facial swelling. (D.I.

64-9 at 3). He was seen by RN Bollati on June 14, 2017. (D.I. 64-1 at 25). Records

state that Plaintiff’s upper jaw was visibly swollen and his teeth had observable decay.

(Id.). Plaintiff was scheduled to see dental and told to return to sick call if his symptoms

worsened. (Id.). White was notified of the findings, and the next day he prescribed

Augmentin (i.e., antibiotic) and ibuprofen. (Id.).

       Plaintiff was seen by a dentist on June 16, 2017. (Id. at 24). Examination

revealed an abscess at teeth 10/9. (Id.). Plaintiff provided a history of root canal

treatment, a crown, ongoing issues with the area and stated that he had been

scheduled to have the area looked at prior to his incarceration. (Id.). The dentist

informed Plaintiff that teeth 9/10 should be considered for extraction and that even with

treatment the teeth could be lost. (Id.). Plaintiff indicated that he would like to keep the

teeth. (Id.). He was schedule for a reevaluation of the abscess area. (Id.).




4 Plaintiff’s medical records do not reflect a June 1, 2017 medical visit with White. The
records indicate that on May 30, 2017, Plaintiff received his annual tuberculosis exam
and the results were read on June 1, 2017. (D.I. 64-1 at 25).
                                               2
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 4 of 13 PageID #: 1027




       Plaintiff’s teeth were cleaned on June 19, 2017. (Id.). On June 21, 2017, he

refused the prescribed Ibuprofen for pain. (Id.). On June 26, 2017, Plaintiff presented

at sick call with tooth pain and indicated that he was ready to have the tooth extracted.

(Id.) He was given ibuprofen and a course of antibiotics and scheduled for a

reevaluation. (Id.).

       On June 30, 2017, Plaintiff was placed in the infirmary following an examination

which showed swelling moving towards his eye and a consultation with the dental

director. (Id.). Plaintiff received treatment for an abscess on the right side of his face

due to infected upper teeth; he remained in the infirmary for several days until his

discharge on July 4, 2017. (Id. at 19-24). On July 3, 2017, Plaintiff’s two front teeth

were extracted due to dental abscess. (D.I. 56-8 at 3, ¶¶ 7-8; D.I. 64-1 at 21). The

extractions were performed after discussing the risks, benefits, alternatives, and

possible complications with Plaintiff, who consented to the removal. (Id.). Upon

discharge Plaintiff was prescribed another course of antibiotics, probiotics, and pain

medication. (D.I. 64-1 at 19-20).

       Plaintiff was seen by White on July 7, 2017 for a follow-up reevaluation of the

incisions and drainage sites and the extractions. (Id. at 19). Plaintiff asked to

change his current medication and re-start the hydrocodone for his pain. (Id.).

White changed the pain medication and continued Plaintiff on antibiotics. (Id.).

Plaintiff’s stitches were removed on July 10, 2017. (Id.). Examination that day showed

the continued presence of pus and the need for another incision and drainage. (Id.).

When Plaintiff saw the dentist on July 11, 2017, notes indicate that Plaintiff still had

intraoral palatal swelling and buccal vestibule swelling. (Id. at 18). The dentist



                                              3
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 5 of 13 PageID #: 1028




recommended that Plaintiff see an outside provider regarding a cyst/lesion. (D.I. 64-1 at

19; D.I. 64-6 at 4).

         On July 31, 2017, Plaintiff presented to sick call with complaints of dental pain

and Plaintiff was referred to “Dental.” (Id.). On August 7, 2017, Plaintiff again

presented to sick call and complained of facial swelling; the nurse told him he would be

scheduled to see “dental and a medical provider” the next day. (Id.). On August 8,

2017, the dentist saw Plaintiff for follow-up of the anterior maxillary cyst. (Id. at 17-18).

It was noted that Plaintiff was scheduled for an outside consult, but the dentist

determined that Plaintiff needed to be seen immediately and Plaintiff was transferred to

the Christiana Hospital emergency room in Wilmington, Delaware for evaluation of his

dental condition of a lesion/cyst that was not responding to antibiotic treatment. (D.I.

64-1 at 17-18; D.I. 64-5 at 3-10). Plaintiff was diagnosed with an abscess and

Christiana Hospital instructed Plaintiff to follow up with the maxillofacial surgeons. (Id.

at 6).

         Plaintiff present to the hospital on August 18, 2017 and underwent surgery to

remove an anterior maxillary cyst. (D.I. 64-1 at 16; D.I. 64-6 at 3-20). Following the

procedure, Plaintiff returned to the prison infirmary where his condition was monitored

until August 23, 2017. (D.I. 64-1 at 14-16). While there, Plaintiff was seen by White on

August 22, 2017, but Plaintiff refused to be examined or to answer any questions about

his condition because he had been told he would be discharged from the infirmary on

August 21, 2017, but he was still there. (Id. at 14). White observed decreased swelling

and made some medication changes. (Id.). Plaintiff had follow-up appointment with the

outside physicians in August and September 2017. (Id. at 12-13). Plaintiff’s medical



                                               4
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 6 of 13 PageID #: 1029




records indicate that he received pain medication and antibiotics throughout treatment

of his dental condition. (D.I. 64-1 at 12-25; 64-6 at 3-20; 64-8 at 3-5, 6-12).

         Plaintiff was seen by White on September 12, 2017, who noted that Plaintiff was

healing well. (Id. at 12). Plaintiff was cleared for housing in the general population.

(Id.).

         Plaintiff alleges that Defendants were deliberately indifferent to his serious dental

and medical needs in violation of the Eighth Amendment and he raises dental and

medical negligence claims against Connections. Defendants move for summary

judgment on the grounds that: (1) Plaintiff failed to exhaust his administrative remedies

as is required under the Prison Litigation Reform Act; (2) Plaintiff has failed to establish

that Defendants were deliberately indifferent to his serious dental and medical needs;

(3) Plaintiff’s dental negligence claim is not supported by an expert; and (4) Plaintiff

failed to attach an affidavit of merit or disclose an expert opinion for any potential

medical negligence claim. (D.I. 64).

II.      LEGAL STANDARDS

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When determining whether a genuine issue of

material fact exists, the court must view the evidence in the light most favorable to the

non-moving party and draw all reasonable inferences in that party’s favor. Scott v.

Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007).

A dispute is “genuine” only if the evidence is such that a reasonable jury could return a




                                               5
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 7 of 13 PageID #: 1030




verdict for the non-moving party. Anderson v. Liberty Lobby, 477 U.S. 242, 247-49

(1986).

III.   DISCUSSION

       A.     Deliberate Indifference to Serious Dental/Medical Needs

       Defendants move for summary judgment on the grounds that Plaintiff failed to

establish an Eighth Amendment claim of deliberate indifference by Connections or its

staff, the claims against White fail for his lack of personal involvement, and Plaintiff

failed to establish that Connections maintains a policy, practice, or custom that caused

the alleged constitutional harm to Plaintiff.

       Plaintiff’s opposition to Defendants, motion for summary judgment consists solely

of argument and is not accompanied by a sworn affidavit or signed under penalty of

perjury. Plaintiff did not cite to the record or provide any supporting evidence for

consideration by the Court. Instead he argues, without specific cites to the record, that

“the evidence entered into the court as my Discovery and all other records of my

grievances, medical records . . . proves that without a doubt Mitchell White . . . caused

permanent mental and physical damage, by making a personal decision to send me

back to my cell without any care.” (D.I. 69 at 3). “[T]he court is not obliged to scour the

record to find evidence that will support a party’s claims.” Perkins v. City of Elizabeth,

412 F. App’x 554, 555 (3d Cir. 2011); see Holland v. New Jersey Dep’t of Corr., 246

F.3d 267, 285 (3d Cir. 2001).

       The Eighth Amendment proscription against cruel and unusual punishment

requires that prison officials provide inmates with adequate medical care. Estelle v.

Gamble, 429 U.S. 97, 103-05 (1976). In order to set forth a cognizable claim, an inmate



                                                6
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 8 of 13 PageID #: 1031




must allege (i) a serious medical need and (ii) acts or omissions by prison officials that

indicate deliberate indifference to that need. Id. at 104; Rouse v. Plantier, 182 F.3d

192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if he or she knows

that a prisoner faces a substantial risk of serious harm and fails to take reasonable

steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prisoner has

no right to choose a specific form of medical treatment. Treatment is presumed to be

proper, absent evidence that there was a violation in the standard of care. Pearson v.

Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017).

       A prison official may manifest deliberate indifference by Aintentionally denying or

delaying access to medical care.@ Estelle v. Gamble, 429 U.S. at 10-05. “Unlike the

deliberate indifference prong of an adequacy of care claim (which involves both an

objective and subjective inquiry), the deliberate indifference prong of a delay or denial of

medical treatment claim involves only one subjective inquiry--since there is no

presumption that the defendant acted properly, it lacks the objective, propriety of

medical treatment, prong of an adequacy of care claim.” Pearson, 850 F.3d at 537.

“Absent that objective inquiry, extrinsic proof is not necessary for the jury to find

deliberate indifference in a delay or denial of medical treatment claim.” Id. All that is

needed is for the surrounding circumstances to be sufficient to permit a reasonable jury

to find that the delay or denial was motivated by non-medical factors.” Id.

       Finally, when a plaintiff relies upon a theory of respondeat superior to hold a

corporation such as Connections liable, he must allege a policy or custom that

demonstrates such deliberate indifference. Sample v. Diecks, 885 F.2d 1099, 1110 (3d

Cir. 1989); Miller v. Correctional Med. Sys., Inc., 802 F. Supp. 1126, 1132 (D. Del.



                                              7
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 9 of 13 PageID #: 1032




1992). To establish that Connections is directly liable for the alleged constitutional

violations, Plaintiff “must provide evidence that there was a relevant [Connections]

policy or custom, and that the policy caused the constitutional violation[s] [plaintiff]

allege[s].” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003).

Assuming the acts of Connections’ employees have violated a person’s constitutional

rights, those acts may be deemed the result of a policy or custom of the entity for whom

the employee works, thereby rendering the entity liable under § 1983, where “the

inadequacy of existing practice [is] so likely to result in the violation of constitutional

rights, that the policymaker can reasonably be said to have been deliberately indifferent

to the need.” See Natale, 318 F.3d at 584.

       “‘Policy is made when a decisionmaker possessing final authority to establish

policy with respect to the action issues an official proclamation, policy or edict.’”

Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)) (cleaned up).

Custom, on the other hand, can be proven by showing that a given course of conduct,

although not specifically endorsed or authorized by law, is “so permanent and well-

settled as to virtually constitute law.” Id.

       There is no dispute that Plaintiff had a serious dental condition. Plaintiff argues

that White’s refusal to treat his condition when discovered resulted in the extraction of

two teeth and an oral infection which resulted in surgery. Plaintiff argues, without

evidentiary support, that if White had not refused treatment, Plaintiff would not have

developed an infection, been removed from general population, and taken from HRYCI

to Christiana Hospital and returned to the HYRCI infirmary following surgery.




                                               8
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 10 of 13 PageID #: 1033




       Plaintiff does not acknowledge that his medical records discuss dental issues as

early as August 10, 2016. The record evidence is that when Plaintiff was seen by White

on June 1, 2017, no treatment was provided based upon White’s observation that the

swelling was due to Plaintiff’s being hit in the face and not because of an infected

tooth. 5 (D.I. 39). Notably, when Plaintiff presented to medical a mere four days later,

Plaintiff provided a similar history that he was playing handball and was hit in the cheek

with a ball. Plaintiff was treated for facial swelling, and Plaintiff had no complaints of an

infected tooth. From that point on Plaintiff was seen by either medical or dental

personnel for his numerous complaints. As reflected in the medical records, White

either saw Plaintiff, ordered medications, or ordered labs for Plaintiff’s dental/medical

care and treatment on June 15, July 7, August 11, August 22, September 12, and

October 17, 2017. The undisputed evidence of record is that even assuming White did

not provide Plaintiff treatment on June 1, 2017, Plaintiff received continuous medical

and dental treatment and care for his condition through numerous visits with dental and

medical staff, stays in the infirmary, outside hospitalizations, and referrals to outside

physicians. There is no evidence that medical personnel violated any standard of care.

While Plaintiff may now disagree with the extraction of his two teeth, that disagreement

does not rise to the level of a constitutional violation. Notably, the record evidence is

that Plaintiff was advised the of the extraction procedures and consented to the

procedures.




5Defendants argue there is no evidence that Plaintiff was seen by White on June 1,
2017. It is true that there is no entry in the medical records showing that Plaintiff and
White had any interaction on that date. (D.I. 64-1 at 25). Plaintiff’s affidavit says
otherwise and thus is accepted for summary judgment purposes.
                                              9
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 11 of 13 PageID #: 1034




       Finally, Plaintiff’s position is that Connections has a custom of “treating

abscesses, followed by extractions, then everything else” and does not take inmates’

toothaches seriously. (D.I. at 1 at 6). To the contrary, the record evidence is that

Plaintiff was consistently provided dental/medical care and treatment for his conditions

and that Connections sought outside specialist care for Plaintiff’s dental/medical issues.

Given that Plaintiff failed to produce evidence of an Eighth Amendment violation or that

a violation was caused by Connections’ policy or custom, summary judgment is proper

on behalf of Connections. “To state a claim against a private corporation providing

medical services under contract with a state prison system, a plaintiff must allege a

policy or custom that resulted in the alleged constitutional violations at issue.” Palakovic

v. Wetzel, 854 F.3d 209, 232 (3d Cir. 2017); see also Fields v. Delaware Dep’t of Corr.,

787 F. App’x 796, 799 (3d Cir. 2019) (summary judgment proper for corporate medical

provider where there is no evidence of an Eighth Amendment violation, let alone a

violation caused by medical provider’s policy or custom).

       Given the evidence of record, no reasonable jury could find that Defendants were

deliberately indifferent to Plaintiff’s serious medical needs in providing treatment or by

reason of an intentional delay or denial of medical care on the claims raised under 42

U.S.C. § 1983.




                                             10
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 12 of 13 PageID #: 1035




       B.     Dental/Medical Negligence

       Connections moves for summary judgment on the dental/medical negligence

claims on the ground that Plaintiff failed to support the claims by expert testimony as

required under Delaware. 6

       Under Delaware law, Plaintiff must support his dental malpractice allegations by

expert medical testimony. See Ashley v. Kronfeld, 1997 WL 398927, 696 A.2d 396

(Del. 1997) (table) (court properly dismissed dental malpractice claim where inmate

could not support allegations by expert medical testimony); Root v. Stout, 1984 WL

484521 (Del. Super. Jan. 4, 1984) (plaintiff needs expert testimony for the purposes of

supporting allegations of dental negligence). He did not obtain any such evidence. The

dental malpractice claims are not supported by expert testimony and, therefore,

Connections’ motion for summary judgment will be granted on this claim.

       To the extent Plaintiff raises a medical negligence claim, the claim is governed by

the Delaware Health Care Negligence Insurance and Litigation Act. 18 Del. C. §§ 6801-

6865. When a party alleges medical negligence, Delaware law requires the party to

produce an affidavit of merit with expert medical testimony detailing: (1) the applicable

standard of care, (2) the alleged deviation from that standard, and (3) the causal link

between the deviation and the alleged injury. Bonesmo v. Nemours Foundation, 253 F.

Supp. 2d 801, 804 (D. Del. 2003); 18 Del. C.§ 6853. Plaintiff did not submit an affidavit

of merit as to each defendant signed by an expert witness at the time he filed his

Complaint. See 18 Del. C. § 6853(a)(1). Therefore, the claim will be dismissed.




6All claims against White other than the § 1983 claim were earlier dismissed. (See D.I.
41 & 42).
                                            11
Case 1:17-cv-01359-RGA Document 71 Filed 02/08/21 Page 13 of 13 PageID #: 1036




IV.   CONCLUSION

      Based upon the above discussion, the Court will grant Defendants’ motion for

summary judgment. 7 (D.I. 63).

      An appropriate order will be entered.




7The Court does not address the issue of exhaustion as summary judgment is
appropriate on other grounds.
                                          12
